Citation Nr: 1727825	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia.  Jurisdiction of the Veteran's claims file was later transferred to the Regional Office (RO) in St. Petersburg, Florida.

The Veteran previously requested a hearing before a Decision Review Officer; however, in a March 2016 statement, he withdrew his hearing request.  Such hearing request is considered withdrawn.  38 C.F.R. § 20.704(c) (2017).

The Board remanded this case for further development in December 2016.  It has since been returned to the Board for appellate review.  The Board apologies for the delay in full adjudication of this case.

In a June 2017 correspondence, the Veteran's attorney submitted a request for live videoconference Board hearing on behalf of the Veteran.  A prehearing conference was held where it was agreed that the hearing request would be withdrawn if the Board found that the claim could be granted based on the evidence of record.  

A detailed review of the record was undertaken.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

FINDINGS OF FACT

1.  The Veteran's military service included temporary additional duty with service at Da Nang Air Base in the Republic of Vietnam; during this time, he was presumptively exposed to "herbicide agents" as defined in 38 C.F.R. § 3.307.

2.  The Veteran has a current diagnosis of Parkinson's disease.

CONCLUSION OF LAW

The criteria for  service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran is seeking service connection for Parkinson's disease, based upon his exposure to the Agent Orange while serving in the Republic of Vietnam during the Vietnam War.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. §§ 3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes Parkinson's disease.  38 C.F.R. § 3.309(e). Medical records in the claims file reflect that the Veteran has a current diagnosis of Parkinson's disease.

Therefore, the primary question remaining in this case is whether the evidence demonstrates that the Veteran's naval service included service in the Republic of Vietnam.  

Although the Veteran's DD-Form 214 does not provide conclusive evidence that the Veteran had "boots on the ground" in Vietnam, his service personnel records confirm that he was transferred from Jacksonville, Florida to Guam for temporary additional duty (TAD) with VAP-61, Heavy Photographic Squadron, in late 1968 until early 1969 for duty as a plane captain.  The Veteran has consistently asserted that his assignment to VAP-61 in Guam included travel to, and several months spent, in the Republic of Vietnam.  Following inquiry, the Joint Services Records Research Center (JSRRC) confirmed that the squadron conducted a photo reconnaissance mission over hostile areas in Southeast Asia from Da Nang Air Base in December 1968, but indicated that the recorded histories do not document specific personnel in squadron detachments by name.  

In support of his claim, the Veteran submitted sworn statements from a number of fellow service members describing their own TAD orders to report to VAP-61 in Guam, which included detachment to Vietnam, including one who reported serving as a parachute rigger in Da Nang with the Veteran.  

The Veteran submitted a photograph of his unit which he asserts was taken at the Da Nang Air Base; two of the other servicemen unequivocally stated that this photograph was taken at the Da Nang Air Base just outside the VAP-61 hanger.

Given that he was a photographer, the Board finds it likely he moved frequently. 

Given the evidence of record, the Board finds that a preponderance of the evidence demonstrates that the Veteran's military service included service in the Republic of Vietnam during the Vietnam War.  He is thus presumed to have been exposed to herbicide agents during that time.  

As his currently-diagnosed Parkinson's disease is among the disabilities for which service connection may be presumed for veterans exposed to herbicide agents during military service, service connection is warranted on a presumptive basis.  

As this decision is a full grant of all of the Veteran's claim, the Board finds that a discussion of the duty to notify and assist is not necessary.




ORDER

Service connection for Parkinson's disease is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


